Brailsford, Acting Associate Justice
(concurring in result) :
In any view of the case, the Academy’s supplemental complaint seeks to enforce rights which it claims by reason of the Bqard’s noncompliance with the fourth covenant of the 1904 lease. We held on the former appeal that “(t)he Board was wholly without authority to contract with respect to the means of selecting its members. These public offices could be filled only as provided by law.” Hence, we concluded that the 1971 Act re-constituting the Board did not impair any contractual right of the Academy. How then can the same change in the law by the General Assembly *206be equated with a contractual default by the Board entitling the Academy to' invoke the forfeiture clause of the lease? Being convinced that a negative answer is required, I concur in the result of the opinion of Justice Littlejohn.